NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION


                                SUPERIOR COURT OF NEW JERSEY
                                APPELLATE DIVISION
                                DOCKET NO. A-4131-15T3

NEW JERSEY ELECTION LAW
ENFORCEMENT COMMISSION,
                                     APPROVED FOR PUBLICATION
     Petitioner-Appellant,
                                        September 8, 2017
v.
                                        APPELLATE DIVISION

JOSEPH DIVINCENZO and
JORGE MARTINEZ,

     Respondents-Respondents.

_______________________________

         Argued November 1, 2016 – Decided     September 8, 2017

         Before Judges Messano, Espinosa and Suter.

         On appeal from the Election Law Enforcement
         Commission, Docket Nos. C-8 0700 01, 01-G2010
         and C-8 0700 01, 01-P2014.

         Amanda S. Haines argued the cause for
         appellant (Ms. Haines, attorney; Ms. Haines,
         Demery J. Roberts and Scott T. Miccio, on the
         brief).

         Angelo J. Genova argued the cause for
         respondents (Genova Burns, LLC, attorneys; Mr.
         Genova, of counsel and on the brief; Lawrence
         Bluestone, Brett M. Pugach and Kevin R.
         Miller, on the brief).

     The opinion of the court was delivered by

ESPINOSA, J.A.D.

     The New Jersey Election Law Enforcement Commission (ELEC or
the   Commission)   appeals   from    an   initial   decision   by     an

Administrative Law Judge (ALJ) that it lacked jurisdiction to

issue a complaint, which was deemed adopted pursuant to N.J.S.A.

52:14B-10(c) at a time when the Commission lacked a sufficient

number of members to act due to longstanding vacancies.              The

resulting question of first impression implicates the primacy of

an administrative agency's decisional authority established by the

Administrative Procedure Act (APA), N.J.S.A. 52:14B-1 to -31, the

exclusive jurisdiction of this court to review agency action, and

the interpretation of the deemed-adopted provision as applied to

the circumstances here.   For the following reasons, we reverse.

                                 I.

      The underlying controversy was the subject of an earlier

opinion, N.J. Election Law Enf't Comm'n v. DiVincenzo (ELEC I),

445 N.J. Super. 187 (App. Div. 2016), in which we denied the

Commission's emergent application to stay the time to act on the

ALJ's initial decision until after the vacancies in the Commission

were filled.   We reviewed the facts in that opinion at length and,

for ease of reference, recite the salient facts relevant to this

appeal.

      ELEC was created as an independent agency, N.J.S.A. 19:44A-

5, and charged with the duty to enforce violations of the New

Jersey Campaign Contributions and Expenditures Reporting Act (the

                                 2                              A-4131-15T3
Act), N.J.S.A. 19:44A-1 to -47.               N.J.S.A. 19:44A-5 governs the

membership of the Commission, specifying it shall consist of four

members appointed by the Governor to staggered terms and that

"[n]o more than two members shall belong to the same political

party."

       In July 2011, the Commission consisted of four members:

Chairman Ronald J. DeFilipis, Vice Chairman Walter Timpone, Amos

Saunders    and    Lawrence   Weiss.          DeFilipis     and   Saunders      were

Republicans; Timpone and Weiss were Democrats.                 All four members

of the Commission voted to conduct a formal investigation into

purported violations of the Act by respondents Joseph DiVincenzo,

a     Democratic   candidate,      and    his    campaign      treasurer,     Jorge

Martinez, during the 2010 general election for County Executive

of Essex County and prior to the 2014 primary election.

       The Commission authorized the issuance of a complaint against

respondents in January 2013.             At that time, the vacancy created

by Weiss's death in November 2011 had not been filled.                             In

addition,    because     Timpone    had       recused   himself,    no   Democrat

participated in the authorization.              Therefore, the two remaining

members who voted to authorize the complaint were both Republicans.

The    complaint   was   issued    approximately        nine   months    later     in

September 2013.



                                          3                                 A-4131-15T3
       Respondents challenged the jurisdiction of the Commission to

authorize the complaints, contending that a valid authorization

required a bipartisan agreement to file a complaint and "the

requisite number of Commissioners."     The matter was transferred

to the Office of Administrative Law (OAL) as a contested case.

       Respondents filed a motion for summary decision in the OAL,

seeking dismissal of the complaint with prejudice pursuant to

N.J.A.C. 1:1-12.5. The ALJ issued an initial decision on September

16, 2015, in which he adopted respondents' argument that ELEC

required three Commission members from two parties to have the

necessary quorum to act.      Finding ELEC lacked jurisdiction to

issue the complaint, he concluded the complaint was "void ab initio

and must be dismissed."

       Pursuant to N.J.S.A. 52:14B-10(c), ELEC had forty-five days

in which to adopt, reject or modify the ALJ's decision and was

permitted to extend that time for one forty-five day period before

the ALJ's decision was deemed adopted as the agency's final

decision.    As we observed in ELEC I, supra, 445 N.J. Super. at

193,

            Under usual circumstances, the ALJ's decision
            would be subject to review by ELEC, which has
            the unquestionable authority to reject the
            ALJ's decision that it lacked jurisdiction to
            issue the complaint.    See N.J.S.A. 52:14B-
            10(c). At that point, ELEC's final decision


                                  4                         A-4131-15T3
          would be subject to review by this court.
          N.J.S.A. 52:14B-12.

     As a result of Saunders' death in 2015 and Timpone's recusal,

however, Commissioner DeFillipis was the only acting member of the

Commission during the forty-five day period. No further extensions

of the period in which the Commission could adopt, reject or modify

the ALJ's decision were permitted without the unanimous consent

of the parties.1   N.J.S.A. 52:14B-10(c).   Respondents declined to

provide such consent.

     ELEC sought emergent relief to toll the extension period.     We

granted the motion to file an emergent application and, after

briefing and oral argument, denied the motion for a stay and

vacated the order tolling the forty-five-day period for acting on

the initial decision.   ELEC I, supra, 445 N.J. Super. at 206.   The

initial decision by the ALJ was therefore deemed adopted pursuant

to N.J.S.A. 52:14B-10(c).

     In ELEC I, supra, 445 N.J. Super. at 194, we were not asked

to decide the merits of the issue central to the ALJ's decision,

i.e., whether ELEC lacked jurisdiction to issue a complaint because

it was authorized by two of the three members, both of whom were

Republican.   That issue is presented to us now.


1
   ELEC conceded it could not convene or take action based upon
the participation of one commissioner.


                                 5                          A-4131-15T3
                                 II.

     Respondents   present   several   arguments   against   appellate

review of the ALJ's decision.

     The notice of appeal from the deemed-adopted decision was

filed by Commission staff.    Respondents filed a motion to dismiss

the appeal, arguing in part that staff members lacked authority

to file an appeal on behalf of the Commission.     As we noted in our

order denying the motion to dismiss, even under respondents'

interpretation of the quorum requirement, subsequent appointments

to the Commission resulted in a sufficient number of members to

form a quorum for action.    We observed that, pursuant to Rule 2:8-

2, the Commission retained the authority to move for the dismissal

of the appeal and stated that, in the absence of any motion to

dismiss the appeal by May 15, 2017, we would proceed to the merits

of the appeal.     We conclude from the absence of any motion to

dismiss by the Commission that it endorses the appeal and adopts

the arguments advanced on its behalf.    The argument regarding the

standing of staff to pursue the appeal is therefore moot.

     Respondents press additional arguments regarding standing.

They contend the Commission is not an "aggrieved party" and




                                  6                            A-4131-15T3
therefore lacks standing to appeal its own final agency decision 2

and   that   ELEC's   appeal   presents   a   non-justiciable   political

question.    Respondents also argue the Commission should not be

able to circumvent the time limit in N.J.S.A. 52:14B-10(c) by

pursuing an appeal of a deemed-adopted decision, an issue we

address later in the decision.

      The Commission responds that it has the right to appeal the

decision pursuant to Rule 2:2-3(a)(2), that the ALJ decided a

purely legal issue that did not fall within "the ALJ's statutorily

assigned role," and that, because "a clearly erroneous initial

decision became a deemed-adopted final decision due to the agency

head's inability to act or obtain additional extensions, appellate

review must be available."

                                    A.

      In New Jersey, "standing to seek judicial review of an

administrative agency's final action or decision is available to

the direct parties to that administrative action as well as any

one who is affected or aggrieved in fact by that decision." Camden

Cty. v. Bd. of Trs. of the Pub. Emps. Ret. Sys., 170 N.J. 439, 446


2
  In support of their argument that ELEC lacks standing to appeal,
respondents rely upon cases from other jurisdictions that are
distinguishable because they concern whether an agency may appeal
a decision affecting the rights of third-parties rather than the
issue here: whether an agency has the right to appeal a decision
that dictates how the agency itself may operate.

                                    7                             A-4131-15T3
(2002).      "To    possess       standing . . .       a   party       must    present    a

sufficient    stake     in     the   outcome     of     the   litigation,        a    real

adverseness with respect to the subject matter, and a substantial

likelihood that the party will suffer harm in the event of an

unfavorable decision."            Id. at 449.

      The   Commission       is    given    broad      authority       under    N.J.S.A.

19:44A-6 to enforce the Act and is a party to the action that is

the   subject      of   this      appeal.        The    deemed-adopted          decision

effectively curtailed the Commission's discharge of its statutory

responsibilities.       We are satisfied that, under the circumstances

here, ELEC's appeal is not barred on the ground that it is not an

aggrieved party.

                                            B.

      Respondents       argue     the   appeal      presents       a    nonjusticiable

political question because ELEC seeks to remedy issues "caused by

the Governor's failure to appoint or the Senate's failure to

confirm members of the Commission to fill vacancies."

      "The nonjusticiability of a political question is primarily

a function of the separation of powers."                   Gilbert v. Gladden, 87
N.J. 275, 281 (1981) (quoting Baker v. Carr, 369 U.S. 186, 210,

82 S. Ct. 691, 706, 7 L. Ed. 2d 663, 682 (1962)).                         To dismiss a

matter as nonjusticiable, one of the following "criteria must be

inextricable from the facts and circumstances of the case":

                                            8                                     A-4131-15T3
            a   textually   demonstrable    constitutional
            commitment of the issue to a coordinate
            political department; or a lack of judicially
            discoverable and manageable standards for
            resolving it; or the impossibility of deciding
            without an initial policy determination of a
            kind clearly for nonjudicial discretion; or
            the impossibility of a court's undertaking
            independent resolution without expressing
            lack of the respect due coordinate branches
            of government; or an unusual need for
            unquestioning   adherence   to   a   political
            decision already made; or the potentiality of
            embarrassment         from        multifarious
            pronouncements by various departments on one
            question.

            [Id. at 282 (quoting Baker, supra, 369 U.S.
            at 217, 82 S. Ct. at 710, 7 L. Ed. 2d at 686).]

     The     question      presented       here   is   one     of   statutory

interpretation and does not implicate any of the criteria for a

nonjusticiable controversy identified by the Court in Gilbert.

Ibid.      Contrary   to   respondents'      attempt   to    characterize    it

otherwise, our resolution of that question does not intrude upon

the powers of other branches of government.

                                   III.

     We begin our review of the merits of the appeal by examining

the scope of the ALJ's authority to issue an initial decision,

relative to the decisional authority of the administrative agency.

     Before the OAL was established in 1979, "most hearings were

conducted by hearing examiners who were usually agency employees,"

compromising the appearance of "fairness and impartiality."                  In

                                       9                              A-4131-15T3
re Kallen, 92 N.J. 14, 22 (1983).     The OAL was established to

address this problem:

          The major change effected was to replace
          agency hearing officers with a new group of
          independent     hearing    officers,     i.e.,
          "administrative law judges."     The ALJs now
          perform essentially the same functions that
          hearing examiners formerly performed in
          contested cases. They conduct the hearings,
          make   recommended   factual   findings,   and
          recommend decisions to the agency heads.

          [Id. at 22-23 (citing N.J.S.A. 52:14B-10; S.
          State Gov't, Fed, & Interstate Relations &
          Veterans Affairs Comm., Statement to S. 766
          (May 1, 1978); In Re Unif. Admin. Procedure
          Rules, 90 N.J. 85, 91 (1982): Unemployed–
          Employed Council of N.J., Inc. v. Horn, 85
N.J. 646, 650 (1981)).]

     Like the hearing examiners they replaced, ALJs derive their

authority to hear a contested case from the agency.   N.J.A.C. 1:1-

3.2(a) states, in pertinent part:

          The Office of Administrative Law shall acquire
          jurisdiction over a matter only after it has
          been determined to be a contested case by an
          agency head and has been filed with the Office
          of Administrative Law . . . . The Office of
          Administrative Law shall not receive, hear or
          consider any pleadings, motion papers, or
          documents of any kind relating to any matter
          until it has acquired jurisdiction over that
          matter . . . .

          [(Emphasis added).]

     "While the statute creating the OAL focuse[d] on the integrity

of the hearing function," King v. N.J. Racing Comm'n, 103 N.J.
10                          A-4131-15T3
412, 420 (1986), "the Legislature intended no alteration of the

regulatory authority or basic decisional powers of administrative

agencies,"    In   Re   Unif.   Admin.,    supra,   90   N.J.    at    94.     The

Legislature    preserved        "agency    jurisdiction      and      regulatory

responsibility," with the agency retaining "the exclusive right

ultimately to decide these cases."          King, supra, 103 N.J. at 420.3

      It is the head of the agency who "determine[s] whether a case

is   contested,"    N.J.S.A.     52:14F-7(a),    and     makes   the    decision

whether to refer the matter to the OAL or "to conduct the hearing

directly and individually," N.J.S.A. 52:14F-8(b).                The agency is

not required to transfer the matter to the OAL or adopt any of the

ALJ's findings or conclusions.4           See Kallen, supra, 92 N.J. at 20

(citing N.J.S.A. 52:14B-10(c)).

      ALJs "have no independent decisional authority."                In re Unif.

Admin., supra, 90 N.J. at 94.              Because the agency's ultimate



3
  See also N.J.S.A. 52:14B-10(c) (gives the head of an agency the
power to "adopt, reject or modify the recommended report and
decision" of an ALJ); N.J.S.A. 52:14F-7(a) (APA "shall [not] be
construed to deprive the head of any agency of the authority . . .
to determine whether a case is contested or to adopt, reject or
modify the findings of fact and conclusions of law of any" ALJ);
N.J.S.A. 52:14F-8(b) (providing that no ALJ shall hear a contested
case in which the agency head has determined "to conduct the
hearing directly and individually").
4
   Apart from appeals by a law enforcement officer or firefighter,
no individual or entity may file a request for a contested hearing
with the OAL. N.J.A.C. 1:1-3.1(b).

                                     11                                   A-4131-15T3
decisional authority "is directly and integrally related to its

regulatory function," any attempt by an ALJ "to exercise such

authority would constitute a serious encroachment upon an agency's

ability to exercise its statutory jurisdiction and discharge its

regulatory   responsibilities."        Ibid.     An    agency's   regulatory

responsibilities extend to its decisions in individual contested

cases:

           While a contested case deals only with an
           individual     dispute,    its    resolution
           necessarily reflects the agency's public
           policy, for "[i]n effect, an agency engages
           in ad hoc rulemaking every time it decides a
           contested case . . . .   Thus, the agency's
           decisional authority over contested cases is
           directly and integrally related to its
           regulatory function."

           [Kallen, supra, 92 N.J. at 21 (alterations in
           original) (quoting In re Unif. Admin., supra,
           90 N.J. at 93-94).]

     The Supreme Court has acknowledged that ALJs are to be

accorded   independence   in   executing       their   "certain    important

responsibilities . . . to conduct hearings, make factual findings,

and recommend decisions in contested cases for the various State

agencies."   In re Unif. Admin., supra, 90 N.J. at 94 (emphasis

added) (citing N.J.S.A. 52:14F-5(n)).

     The   ALJs'   responsibilities     —   to   conduct   hearings,     make

factual findings and recommend decisions – frame the scope of

their authority.    So, in In re Tenure Hearing of Onorevole, 103

                                  12                                 A-4131-15T3
N.J. 548, 556 (1986), the Court found it appropriate, in light of

the need for the ALJ to control the proceedings, to recognize the

OAL's authority to make an initial decision on the disqualification

of an attorney on ethics grounds.             The Court noted, however, that

all such decisions "would be subject to appropriate judicial

review, whether on an interlocutory basis or otherwise."                   Ibid.

As a result, "an initial ruling by the OAL would [not] in any way

nullify or frustrate the exclusive authority of th[e] Court as to

such matters."     Ibid.

     When,   however,      an    ALJ's    initial   decision    preempted     the

agency's   final   determination         in   Kallen,   the   Court   reached    a

different conclusion.       The Deputy Director of the agency ordered

a remand to the OAL for additional evidence to be received and

considered after the ALJ issued his initial decision.                   Kallen,

supra, 92 N.J. at 19.           The ALJ claimed he had the authority to

refuse to comply with the Director's order of remand.                 Ibid.   The

Court observed, "if the ALJ's attempt to resist the remand were

upheld, . . . the ALJ's unilateral act would have effectively

predetermined, if not preempted, the Director's final decision,

thereby seriously impinging upon the regulatory prerogatives of

the agency."   Id. at 23.       The Court concluded, "the Director here,

not the ALJ, had the final decisional authority.                Hence, the ALJ



                                         13                              A-4131-15T3
had no authority to refuse to obey the Director's Order of Remand."

Ibid.

     In Jones v. Department of Community Affairs, Division of

Codes    and    Standards,     Bureau   of    Rooming     and   Boarding     House

Standards, 395 N.J. Super. 632 (App. Div. 2007), we considered

whether an ALJ could rule upon a constitutional issue in an initial

decision.      In holding an ALJ may do so, we identified certain

conditions      that     provide    appropriate     parameters     for    such     a

decision.      Id. at 636-37.       We held an ALJ may do so (1) "to the

extent   the    issues     arise    legitimately    in    the   context    of    the

contested case hearing and are necessary for a complete disposition

of any genuine issue in the contested case" and subject to (2)

"the agency head's authority to make the final decision in the

case" and (3) "judicial review."             Id. at 636.

     Although it is arguable that the question regarding the

applicable quorum rule arose legitimately in the context of the

contested case here, the other safeguards we cited in Jones are

notably absent if foreclosed by the deemed-adopted provision.                    The

ALJ's "initial decision" on a question of law is conditionally

permitted      because    it   is   subject    to   the   agency's   decisional

authority and judicial review.               As we have noted, it is only

through the agency's exercise of jurisdiction that the ALJ derives

any authority to hear a contested case. The ALJ's initial decision

                                        14                                 A-4131-15T3
dictated the parameters of the agency's jurisdiction and concluded

the agency lacked jurisdiction.          Clearly, such a decision must be

subject to the agency's review if it is not to encroach upon the

agency's     ultimate   decisional      authority.         Moreover,        if     the

Commission is not permitted to appeal, there would be no judicial

review of the ALJ's initial decision on a question of law.

                                       IV.

      "Judicial review of administrative agency action is a matter

of constitutional right in New Jersey."                 In re Proposed Quest

Acad. Charter Sch. of Montclair Founders Grp., 216 N.J. 370, 383

(2013) (citing N.J. Const. art. VI, § 5, ¶ 4).                Pursuant to that

constitutional provision, the Supreme Court adopted Rules 2:2-3

and   2:2-4,    vesting      the    Appellate      Division     with    exclusive

jurisdiction for the review of administrative agency action and

inaction, Prado v. State, 186 N.J. 413, 422 (2006); Pascucci v.

Vagott, 71 N.J. 40, 52 (1976), "with the intention that every

proceeding     to   review    the     action      or   inaction    of   a        state

administrative      agency    would    be    by   appeal   to     the   Appellate

Division," Beaver v. Magellan Health Servs., Inc., 433 N.J. Super.
430, 441 (App. Div. 2013) (quoting Cent. R.R. Co. of N.J. v. Neeld,

26 N.J. 172, 185, cert. denied, 357 U.S. 928, 78 S. Ct. 1373, 2
L. Ed. 2d 1371 (1958)), certif. denied, 217 N.J. 293 (2014); Found.

for Fair Contracting, Ltd. v. N.J. State Dep't of Labor, 316 N.J.
15                                   A-4131-15T3
Super. 437, 451 (App. Div. 1998) ("An appeal from administrative

agency      action   is   exclusively    cognizable     in   the     Appellate

Division.").

      The exclusivity of our jurisdiction may not be circumvented

by framing a claim as one ordinarily presented in the trial court,

such as actions in lieu of prerogative writs or declaratory

judgments, or through procedural maneuvers such as consolidating

an administrative action with a legal action in the trial court.

Beaver, supra, 433 N.J. Super. at 441-42; Mutschler v. N.J. Dep't

of Envtl. Prot., 337 N.J. Super. 1, 9 (App. Div.), certif. denied,

168 N.J. 292 (2001); Pressler & Verniero, Current N.J. Court Rules,

comment 3.2.1 on R. 2:2-3 (2017); see also Prado, supra, 186 N.J.

at   423-24    (reversing   Appellate    Division     decision     that     found

exception to Rule 2:2-3(a)(2) exclusive jurisdiction on efficient

judicial administration grounds when a case was already pending

in the Law Division).

      The    Constitution   also   vests   the   Supreme     Court    and      the

Appellate Division with "such original jurisdiction as may be

necessary to the complete determination of any cause on review."

N.J. Const. art. VI, § 5, ¶ 3; see also R. 2:10-5; In re Polk, 90
N.J. 550, 577-578 (1982) (noting, despite the absence of an

"express grant of jurisdiction . . . to revise an administrative



                                    16                                    A-4131-15T3
sanction on the grounds of excessiveness," the Court could exercise

its original jurisdiction to do so).

     Therefore,    even   when    a    dispute   has      been   "improvidently

brought   before   [us],"    we       may   elect    to    exercise    original

jurisdiction "in the public interest."              Nat. Med., Inc. v. N.J.

Dep't of Health & Senior Servs., 428 N.J. Super. 259, 267 (App.

Div. 2012) (citation omitted) (finding the Department of Health's

refusal to accept an application from appellants was so effectively

dispositive of the case as to be functionally akin to a final

judgment, permitting its appeal without an ensuing order); Vas v.

Roberts, 418 N.J. Super. 509, 524 (App. Div. 2011) (exercising

jurisdiction although the proper forum for challenging actions of

the Speaker of the General Assembly was the Law Division); see

also In re Election Law Enf't Comm'n Advisory Op. No. 01-2008, 404
N.J. Super. 29, 39 n.6 (App. Div. 2008) (stating we regarded the

advisory opinion on appeal as analogous to a final declaratory

judgment, and "[i]f it were not, we would grant leave to appeal

in light of the public importance of the issue"), aff’d, 201 N.J.
254 (2010).

     "[T]he exercise of original jurisdiction is appropriate when

there is 'public interest in an expeditious disposition of the

significant issues raised.'"          Price v. Himeji, LLC, 214 N.J. 263,

294 (2013) (quoting Karins v. City of Atlantic City, 152 N.J. 532,

                                       17                               A-4131-15T3
540-41 (1998)).    In determining whether to exercise original

jurisdiction, we "must weigh considerations of efficiency and the

public interest that militate in favor of bringing a dispute to a

conclusion, [and] also must evaluate whether the record is adequate

to permit the court to conduct its review."    Id. at 295.     It is

particularly appropriate to exercise original jurisdiction "to

avoid unnecessary further litigation, as where the record is

adequate . . . and . . . the issue to be decided is one of law and

implicates the public interest."    Vas, supra, 418 N.J. Super. at

523-24 (citations omitted).

     The issue here is purely one of law, with no further need to

develop the record.   As we observed in ELEC I, supra, 445 N.J.

Super. at 196-97, this matter also presents an issue of significant

public interest because "the public has a substantial interest in

the enforcement of the Act" and the controversy "pit[s] two clearly

enunciated legislative objectives against each other: the primacy

of an administrative agency to render the final decision in a

contested case . . . and the importance of precluding unnecessary

delay in" agency action.

     This appeal presents a third dimension, of constitutional

import, because, if the restriction imposed by N.J.S.A. 52:14B-

10(c) ends all possibility of review by this court, the application

of the deemed-adopted provision would tacitly, but effectively,

                               18                            A-4131-15T3
thwart      the    exercise       of    the    Appellate         Division's         exclusive

jurisdiction.

       Because         "judicial        review        of       administrative          agency

determinations         has     the     support      of     a   special      constitutional

provision," it is "largely immunize[d] from legislative curbs."

In re Senior Appeals Exam'rs, 60 N.J. 356, 363 (1972).                              Observing

that,    in    New     Jersey,       "judicial      review     has    been     most    freely

available with the least encumbrance of technical apparatus," the

Court reviewed federal decisions "where Congress admittedly has

much     broader       power     to    preclude       judicial        review    of     agency

determinations."         Ibid. (citation omitted).

       We     derive     the     following         principles        from    that     review.

"[Legislative] intent to preclude judicial review [is] not to be

lightly inferred, . . . reviewability [is] the rule, and . . .

nonreviewability [is] 'an exception which must be demonstrated.'"

Id. at 364 (quoting Burlow v. Collins, 397 U.S. 159, 166, 90 S.

Ct. 832, 838, 25 L. Ed. 2d 192, 199 (1970)).                          "[J]udicial review

of a final agency action by an aggrieved person will not be cut

off unless there is persuasive reason to believe that such was the

purpose of [the Legislature]."                     Ibid. (quoting Abbott Labs. v.

Gardner, 387 U.S. 136, 140, 87 S. Ct. 1507, 1511, 18 L. Ed. 2d
681, 686 (1967)).

       Even before its amendment in 2014, the "evil" the deemed-

                                              19                                      A-4131-15T3
adopted provision "was designed to remedy" was "[a]gency delay and

inaction."   King, supra, 103 N.J. at 421.      By instituting an

automatic approval provision triggered by agency inaction within

the designated period of time, N.J.S.A. 52:14B-10(c) was designed

"to thwart undue delay in agency action" and "encourage prompt

consideration and disposition of contested cases."     Id. at 419.

There is nothing in the language of the statute or its legislative

history to support the notion that the Legislature intended to

preclude judicial review of an ALJ's initial decision that was

made final pursuant to the deemed-adopted provision when the agency

was unable to discharge its decisional authority as a result of

unfilled vacancies.5   We will not infer such intent, which would

subvert our constitutionally-sanctioned mandate, where it has not

been clearly demonstrated.    See In re Senior Appeals Exam'rs,

supra, 60 N.J. at 363.

     We are unpersuaded by respondents' argument that allowing


5
  There is also some support for this conclusion in cases decided
before the 2014 amendment to N.J.S.A. 52:14B-10(c).      See, e.g.
King, supra, 103 N.J. at 424; Newman v. Ramapo Coll. of N.J., 349
N.J. Super. 196, 204 (App. Div. 2002); Mastro v. Bd. of Trs., Pub.
Emps.' Ret. Sys., 266 N.J. Super. 445, 452 7.1 (App. Div. 1993)
(noting "[i]f an agency has no power to reconsider an ALJ's
decision which has been automatically approved pursuant to
N.J.S.A. 52:14B-10(c), it is arguable that the agency should be
allowed to appeal to this court to seek reversal of a manifestly
erroneous decision").



                               20                           A-4131-15T3
this   appeal   to   proceed   permits   ELEC   to    circumvent   the   time

restrictions of N.J.S.A. 52:14B-10(c).               Although we recognize

that, as amended, the deemed-adopted provision "does not provide

a safe harbor for an agency that is unable to act within the

prescribed period through no fault of its own," ELEC I, supra, 445

N.J. Super. at 198, it is important to note the record is devoid

of any effort by ELEC to evade the time restrictions of the

statute.   To the contrary, it sought emergent relief in an attempt

to toll the time period until it had a sufficient number of members

to act and even filed a timely appeal through its staff to preserve

its right to appeal the deemed-adopted provision. In short, "there

is no indication of bad faith, inexcusable negligence, or gross

indifference on the part of the Commission."              King, supra, 103

N.J. at 421.6    The transcendent issue is not whether ELEC sought

to circumvent the restrictions of the statute; it is whether our

exclusive jurisdiction to review agency action may be circumvented

by an ALJ's decision that denies the agency its authority to act

and has become final through the deemed-adopted provision.               Under

the unusual circumstances of this case, we hold that it may not.




6
   It is clear that, prior to the 2014 amendment, the record here
would have militated against the application of the deemed-adopted
provision. See id. at 420-23.

                                   21                                A-4131-15T3
                               V.

     We turn to the substantive issue here, whether there was a

legal quorum for the authorization of the complaint.   In addition

to arguing an insufficient number of members voted, respondents

argue the vote was defective because the voting members were not

affiliated with two different political parties.7   We reject both

these arguments.

                               A.

     The question regarding the requisite number of voting members

turns on whether the common law quorum rule applies or the Act

establishes a different quorum requirement for the authorization

of a complaint.

     In ELEC I, supra, we described the operation of the common

law quorum rule:

          Under the common law quorum rule, "a majority
          of all the members of a municipal governing
          body constitute[s] a quorum; and in the event
          of a vacancy a quorum consists of a majority
          of the remaining members."    Ross v. Miller,
          115 N.J.L. 61-63 (1935); see also Matawan
          Reg'l Teachers Ass'n v. Matawan-Aberdeen Reg'l
          Sch. Dist. Bd. of Educ., 223 N.J. Super. 504,
          507 (App. Div. 1988) ("At common law, a
          majority of a public body constitutes a

7
   Respondents also argue the Commission lacked subject matter
jurisdiction over their case because it had no power to render a
final decision due to the vacancies on the Commission. In light
of our decision that the Commission had a legal quorum, we need
not address this argument.


                               22                          A-4131-15T3
           quorum."). In King, supra, 103 N.J. at 418,
           our Supreme Court addressed statutory quorum
           language mirroring the common law quorum rule,
           finding:

                [I]t is not relevant whether a
                member is physically absent, is
                disqualified because of interest,
                bias, or prejudice, or other good
                cause,   or   voluntarily   recuses
                herself or himself.   A member who
                is disqualified from participating
                in a particular matter may not be
                counted in determining the presence
                of a legal quorum.

           [445 N.J. Super. at 199-200 (alterations in
           original).]

     Thus, under the common law quorum rule, any position left

vacant, either by death or recusal due to conflict of interest,

is not counted to determine what the legal quorum is.   "[W]here a

quorum exists, a majority of those present are authorized to take

action."   Abbott v. Burke, 206 N.J. 332, 372 (2011); accord Ross,

supra, 115 N.J.L. at 63.   As applied here, a majority of the legal

quorum voted to authorize the complaint because two members voted

and the other two positions were "vacant" due to death and recusal.

     We also observed,

           The common law rule applies absent a
           "pertinent statute to the contrary." King v.
           N.J. Racing Comm'n, 205 N.J. Super. 411, 415,
           (App. Div. 1985), rev'd on other grounds, 103
N.J. 412 (1986).     See Hainesport Twp. v.
           Burlington Cnty. Bd. of Taxation, 25 N.J. Tax
138, 147 (Tax. 2009) (discussing statutes
           requiring a "majority of all the members" as

                                23                          A-4131-15T3
         "evidenc[ing] a legislative intent to modify
         the common law rule"); see also 1991 Formal
         Op. Att'y Gen. N.J. No. 3 (May 7, 1991) ("Laws
         which define a quorum as a majority or larger
         percentage of 'all the members' or of 'the
         authorized membership,' or words to that
         effect, must . . . be read as requiring a
         fixed number of members which remains constant
         despite any vacancies.").

         [ELEC I, supra, 445 N.J.         Super.   at   200
         (alterations in original).]

    "[A] statute in derogation of the common law must be strictly

construed . . . ."    Ross, supra, 115 N.J.L. at 64.    However, "this

rule will not be permitted to defeat the obvious purpose of the

[L]egislature, or lessen the scope plainly intended to be given

to the measure."     Ibid.

    The statutory language at issue is contained in N.J.S.A.

19:44A-22, which addresses violations and civil penalties under

the Act and provides, in pertinent part:

              b.    Upon receiving evidence of any
         violation of this section, [ELEC] shall have
         power to hold, or to cause to be held under
         the provisions of subsection d. of this
         section, hearings upon such violation and,
         upon finding any person to have committed such
         a violation, to assess such penalty, within
         the limits prescribed in subsection a. of this
         section, as it deems proper under the
         circumstances, which penalty shall be paid
         forthwith into the State Treasury for the
         general     purposes     of     the     State.

              . . . .



                                 24                            A-4131-15T3
                d.    The commission may designate a
           hearing   officer   to  hear   complaints   of
           violations of this act. Such hearing officer
           shall take testimony, compile a record and
           make factual findings, and shall submit the
           same to the commission, which shall have power
           to assess penalties within the limits and
           under the conditions prescribed in subsections
           b. and c. of this section.     The commission
           shall review the record and findings of the
           hearing officer, but it may also seek such
           additional testimony as it deems necessary.
           The commission's determination shall be by
           majority vote of the entire authorized
           membership thereof.

           [(Emphasis added).]

      It is undisputed that the underlined language constitutes a

departure from the common law quorum requirement and requires

three votes of the entire authorized membership of four.            ELEC I,

supra, 445 N.J. Super. at 200.       Therefore, at least three of the

four commissioners must vote on any "determination" to which that

language applies.     The Commission argues this requirement applies

to   decisions   on   violations   and    determinations    of   penalties.

Respondents argue the fixed quorum requirement applies to all

enforcement   actions,   including      authorizing   the   issuance   of   a

complaint.8



8
    Respondents also contend the parties disagree about which
section of the Act the Commission was acting under when it
authorized the complaint. Our review reveals no such disagreement.
The complaint was issued pursuant to N.J.S.A. 19:44A-22.


                                   25                               A-4131-15T3
     The Act does not define the "determination" that must be made

by a "majority vote of the entire authorized membership" of the

Commission.   See N.J.S.A. 19:44A-3.   We must therefore determine

whether the Legislature intended the Commission's authorization

of a complaint to be a "determination" under the statute.

     Our primary objective is to ascertain the intent of the

Legislature by first looking to the plain words of the statute.9

DiProspero v. Penn, 183 N.J. 477, 492 (2005).         We give "the

statutory words their ordinary meaning and significance, and read

them in context with related provisions so as to give sense to the

legislation as a whole."   Ibid. (citations omitted); Hardy ex rel.

Dowdell v. Abdul-Matin, 198 N.J. 95, 101 (2009). "A statute should

be read as a whole and not in separate sections."   Fiore v. Consol.

Freightways, 140 N.J. 452, 466 (1995).      A court's "task is to

harmonize the individual sections and read the statute in the way

that is most consistent with the overall legislative intent."

Ibid.   Therefore, "it is instructive to review other sections of"


9
    To the extent the provision might be considered ambiguous,
warranting the consideration of extrinsic evidence, including
legislative history, see In re Plan for the Abolition of the
Council on Affordable Hous., 214 N.J. 444, 468 (2013) ("Only if
the statutory language is ambiguous do courts look beyond it to
extrinsic evidence, such as legislative history, for guidance."),
we note that nothing in the legislative history provides compelling
support for the conclusion that the Legislature intended all
actions taken by the Commission to enforce the Act be approved by
a majority vote of the entire authorized membership.

                                26                           A-4131-15T3
a statute "which are designed to achieve the same result" in

interpreting an undefined phrase.      Perrelli v. Pastorelle, 206
N.J. 193, 203 (2011).

     Aside from the explicit language that departs from the common

law rule by establishing a different quorum requirement for a

"determination" in N.J.S.A. 19:44A-22(d), similar language does

not appear anywhere in the statute as a prerequisite for various

forms of agency action.10   "When 'the Legislature has carefully

employed a term in one place and excluded it in another, it should

not be implied where excluded.'"    Higgins v. Pascack Valley Hosp.,

158 N.J. 404, 419 (1999) (quoting GE Solid State, Inc. v. Dir.,

Div. of Taxation, 132 N.J. 298, 308 (1993)).         However, if the

Legislature intended "determination" to broadly apply to other

agency action, specifically the issuance of a complaint, the

absence of such language in other provisions is less noteworthy.

     To provide context for our review of these other provisions

in the Act, we note that the APA's definitions for "contested

case,"   "administrative    adjudication"      and    "adjudication"

acknowledge categories of decisional agency action other than a

"determination." N.J.S.A. 52:14B-2. A "contested case" is defined

as


10
   The language is mirrored, however, in the parallel provision
applicable to gubernatorial elections, N.J.S.A. 19:44A-41(d).

                               27                            A-4131-15T3
            a proceeding . . . in which the legal rights,
            duties, obligations, privileges, benefits or
            other legal relations of specific parties are
            required by constitutional right or by statute
            to be determined by an agency by decisions,
            determinations, or orders, addressed to them
            or disposing of their interests, after
            opportunity for an agency hearing.

            [Ibid. (emphasis added).]

      The    APA    defines      "Administrative     adjudication"       or

"adjudication" to include "any and every final determination,

decision, or order made or rendered in any contested case."          Ibid.

(emphasis added).     In each case, the APA anticipates that, in

addition to a "determination" that resolves the case, the agency

is authorized to make decisions and orders.

      Merriam-Webster defines "determine" as "to fix conclusively

or   authoritatively."        Determine,    Mirriam-Webster   Dictionary,

http://www.Mirriam-Webster.com/dictionary/determine (last visited

Aug. 30, 2017).    Among its definitions for "determination" are "a

judicial decision settling and ending a controversy" or "the

resolving of a question by argument or reasoning."       Determination,

Mirriam-Webster               Dictionary,           http://www.Mirriam-

Webster.com/dictionary/determination (last visited Aug. 30, 2017).

      Both the APA definitions and the dictionary definitions thus

support an interpretation that "determination" applies to final

resolutions as opposed to interim actions.


                                    28                            A-4131-15T3
       In other statutory schemes, the Legislature has manifested

its    intent    by    including        language   that   specifies        the    quorum

necessary for "any" action.              For example, N.J.S.A. 5:5-29 states,

"A    majority    of    the    [New      Jersey    Racing]     [C]ommission        shall

constitute a quorum for the transaction of any business, for the

performance of any duty, or for the exercise of any power of the

commission."          (Emphasis added).            In other words, the Racing

Commission can transact no business, perform no duty and exercise

no power without the required quorum. There is no similar sweeping

limitation on the Commission's exercise of its authority under the

Act.

       N.J.S.A.         19:44A-6          establishes          the         enforcement

responsibilities and regulatory authority of ELEC.                          Among the

powers    explicitly       delegated,       the    Legislature       authorized       the

Commission to: "investigate allegations of any violations of this

act, and issue subpenas for the production of documents and the

attendance of witnesses," N.J.S.A. 19:44A-6(b)(9); "[f]orward to

the Attorney General or to the appropriate county prosecutor

information concerning any violations of this act which may become

the subject of criminal prosecution or which may warrant the

institution of other legal proceedings by the Attorney General,"

N.J.S.A. 19:44A-6(b)(10); and "render advisory opinions [through

its    legal    counsel]      as   to    whether   a   given   set    of    facts     and

                                           29                                    A-4131-15T3
circumstances would constitute a violation of any of the provisions

of this act, or whether a given set of facts and circumstances

would   render   any   person    subject   to   any    of   the   reporting

requirements of this act," N.J.S.A. 19:44A-6(f); see also N.J.S.A.

19:44A-6.1   (specifically      authorizing   the   Commission    to     issue

advisory opinions and regulations that relate to candidates for

Lieutenant Governor).

     Each of these authorized actions represents the exercise of

authority to investigate or advise based upon an evaluation of

information provided to the Commission.         While each reflects some

decision-making by the Commission, none entails a "determination"

by the Commission that a violation of the Act has occurred or that

a particular penalty should be imposed.               The Act imposes no

requirement that any number of commissioners must vote in favor

of any of these actions before the Commission may proceed.11

     In sum, the expansive authority explicitly delegated to the

Commission to investigate suspected violations of the Act is not

limited by either a general restriction that requires a specific


11
   The regulations promulgated by the Commission, N.J.A.C. 19:25-
1.1 to -26.10, shed no light on this question as they do not
address the procedures for authorizing a complaint or voting
requirements for any actions taken by the Commission.         The
Commission's regulations addressing complaints provide only for
default final decisions where a respondent fails to respond to a
complaint issued by the Commission within twenty days. N.J.A.C.
19:25-17.1A.

                                    30                                 A-4131-15T3
quorum for "any" agency action or for specific quorum requirements

applicable to any action, except the "determination" in N.J.S.A.

19:44A-22(d).    The requirement that a "determination" be made by

a "a majority vote of the entire authorized membership," ibid.,

is a statutory requirement in derogation of the common law that

warrants strict construction.      The application of that principle

here does not "defeat the obvious purpose of the Legislature" or

diminish the scope of authority the Legislature intended to grant

to ELEC.   Ross, supra, 115 N.J.L. at 64.           It also follows that we

should not imply the explicit abrogation of the common law to

provisions where the Legislature has not inserted such language.

Based upon our review of the plain language of the Act, the

definitions used by the Legislature in the APA and the application

of established principles of statutory construction,           we conclude

that "determination" applies to the Commission's final resolution

of a case and decisions regarding the penalty to be imposed, not

to the decision to authorize a complaint.           As a result, the common

law   quorum   requirement   applied    and   the    authorization   of   the

complaint was valid.

                                   B.

      Respondents also argue "the Commission's determinations may

not be made by the Commissioners of a single party, but rather

must be further supported with the agreement of at least one

                                  31                                 A-4131-15T3
commissioner of an opposing political party."             In support of their

position,    they     cite   the   membership    requirement    contained      in

N.J.S.A. 19:44A-5 that no more than two members of the four-member

Commission be from the same political party.                This reliance is

misplaced.

     Although the Act plainly requires that no one political party

dominate the Commission, it does not mandate membership by any

political party.        For example, N.J.S.A. 19:44A-5 would not be

violated if four independents, with no party affiliations, were

appointed to the Commission or if the membership were comprised

of two members of one party and two independents.               Moreover, the

absence   of    any    reference    to    political   affiliations      in   the

provisions     that   authorize    specific     actions   by   the   Commission

undermines respondents' argument that there should be a spillover

effect from this statutory provision to all others in the Act.

     Respondents attempt to buttress their argument by citing

comments made by Senator William E. Schluter at a 1973 public

hearing of the Assembly Judiciary Committee, which was considering

the bill that became the Act.         Senator Schluter stated Commission

action would take a bipartisan vote of three people and the draft

legislation was revised to reduce the number of commissioners from

five to four to avoid "a partisan flavor."            S.B. No. 1124 "The New

Jersey Campaign Contributions and Expenditures Reporting Act":

                                         32                             A-4131-15T3
Public Hearing Before the Assemb. Judiciary Comm., 1972-1973 Leg.

Sess. 56-57, 68-69 (1973) (statement of Sen. William E. Schluter).

While these comments reflect reasoning relevant to the membership

requirement, N.J.S.A. 19:44A-5, they provide no insight into the

meaning to be given to the determination language contained in

N.J.S.A. 19:44A-22(d) because that language was not added to the

statute until an amendment was adopted three months later, in

April 1973.   See L. 1973, c. 83, § 22.   We therefore find no basis

to adopt respondents' interpretation that the Act requires a

bipartisan vote to authorize a complaint.

     Reversed and remanded.   We do not retain jurisdiction.




                                33                           A-4131-15T3